              Case 3:16-md-02741-VC Document 8539 Filed 12/24/19 Page 1 of 3



 1   Robin Greenwald
     WEITZ & LUXENBERG, P.C.
 2   700 Broadway
     New York, New York 10003
 3   Telephone: (212) 558-5500
     Facsimile: (212) 344-5461
 4   rgreenwald@weitzlux.com
 5
 6   Attorney for Plaintiffs

 7                                  UNITED STATES DISTRICT COURT
 8                             NORTHERN DISTRICT OF CALIFORNIA
 9
                                       SAN FRANCISCO DIVISION
10
11   IN RE ROUNDUP PRODUCTS LIABILITY MDL No. 2741
12                                                      Case No. 16-md-02741
      LITIGATION
13                                                      CERTIFICATION OF ROBIN L.
14                                                      GREENWALD, ESQ.
     This Document Relates To All Actions
15
16
17   I, Robin L. Greenwald, Esq., certify as follows:
18
19
20          1.      I am national co-lead counsel and a member of the plaintiffs’ executive committee

21   for In re Roundup Products Liability Litigation. I submit this certification pursuant to the

22   December 16, 2019 Case Management Conference regarding the ECF filings in this matter. I

23   have personal knowledge of the facts stated herein and, if called as a witness, I could and would

24   competently testify thereto.

25          2.      Pursuant to this Court’s directive, during the weeks of December 16th and
26   December 23rd , 2019, I, along with the attorneys and staff persons responsible for handling the
27   Roundup Litigation on behalf of the law firm Weitz & Luxenberg, P.C. undertook efforts to
28



                                           1
                        CERTIFICATION OF ROBIN L. GREENWALD, ESQ.
              Case 3:16-md-02741-VC Document 8539 Filed 12/24/19 Page 2 of 3



 1
     become well-versed in the applicable rules and procedures for electronic filings for this
 2
     litigation.
 3
             3.      To that end, I ensured that this Court’s Pretrial Order No. 1, the Local Rules of
 4
     the Northern District of California, and the Standing Order (Civil) for the Honorable Vince
 5
     Chhabria, U.S.D.J. were electronically distributed to each of the Weitz & Luxenberg attorneys,
 6
     paralegals, and legal assistants who are involved with the trials, briefings, and filings with strict
 7
     instructions to carefully review each document.
 8
             4.     Pursuant to my directive, each attorney, paralegal, and legal assistant carefully
 9
     read and reviewed this Court’s Pretrial Order No. 1, the Local Rules of the Northern District
10
     Court of California, and the Standing Order (Civil) for the Honorable Vince Chhabria, U.S.D.J.
11
12   Each attorney and staff member communicated to me that they fully understood these rules and

13   that they would strictly adhere to these rules and procedures when electronically filing in this

14   litigation.

15           5.     On Monday, December 23, 2019, I held a meeting with the attorneys, paralegals,

16   and legal assistants who are involved with the trials, briefings, and filings to discuss the

17   applicable rules and procedures. Due to the holidays and previously scheduled vacation plans,
18   there were a few Weitz & Luxenberg attorneys, paralegals and legal assistant who were unable to
19   attend this December 23rd meeting. I intend to hold a second meeting where those members of
20   the Weitz & Luxenberg Roundup team will attend and we will discuss the applicable rules,
21   procedures, and processes that will be in place for filing.
22           6.     In addition to the careful review of the applicable rules and procedures and
23   attorney/staff meetings, I have instructed the Weitz & Luxenberg team that should a
24
     circumstance arise where our filing team is uncertain about a protocol or procedure as outlined in
25
     the Local Rules, Your Honor’s Standing Civil Order, and/or in the PTO No. 1, we shall endeavor
26
     to consult the rules again and then speak with the ECF HelpDesk office before filing.
27
     I declare under penalty of perjury that the foregoing is true and correct.
28



                                           2
                        CERTIFICATION OF ROBIN L. GREENWALD, ESQ.
             Case 3:16-md-02741-VC Document 8539 Filed 12/24/19 Page 3 of 3



 1   Executed this 24th day of December, 2019.
 2
 3
                                                 By:   /s/ Robin Greenwald
 4                                                     Robin Greenwald
                                                       Weitz & Luxenberg
 5                                                     700 Broadway
 6                                                     New York, NY 10003
                                                       Telephone: (212) 558-5500
 7                                                     Facsimile: (212) 344-5461
                                                       rgreenwald@weitzlux.com
 8
 9
                                                       Attorney for Plaintiffs
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                         3
                      CERTIFICATION OF ROBIN L. GREENWALD, ESQ.
